DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because they are drawn to non-statutory subject matter. 
In claim 1, line 1, applicant positively recites part of a human, i.e. "a projection device that projects one or more points on a patient’s bone”. 
In claim 6, line 1, applicant recites, “a probe tip that contacts the patient’s bone”.
Thus claims 1-20 include a human within their scope and are non-statutory. 
	A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 
	It is suggested that Applicant amend the claim to be more clearly functional, i.e. “configured to project”
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knobel et al. (U.S. Publication No. 2009/0068620).
	Knobel et al. discloses a projection device (880) that projects one or more points on a patient's bone to refine registration of the patient's bone, said device comprising: a light emitter (emits light rays 881) that projects the one or more points on the patient's bone (figure 12); and a tracking element (802), the projection device adapted to be handheld (it is considered that the projection device is capable of being handheld).
Regarding claim 4, the device further comprises an active emitting light emitting diode (805) coding transfer data (paragraph 170).
Regarding claim 5, the data is transferred based on the position and orientation (POSE) of a projecting digitizer (paragraph 170) or by the use of one or more input buttons on said projecting digitizer.
Regarding claim 10, said light emitter is one of said projection digitizer, a pico-projector, a laser, or other light-emitting device (paragraph 170).
Regarding claim 11. The device of claim 1 wherein said light emitter is integrated into said projecting device, where said light emitter is positioned at a known location relative to said tracking element (paragraph 170).
Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AMIOT et al. (U.S. Publication No. 2018/0235715).
AMIOT et al. discloses a projection device (40) that projects one or more points on a patient's bone to refine registration of the patient's bone (paragraph 69), said device comprising: a light emitter (41) that projects the one or more points on the patient's bone (paragraph 69); and a tracking element (71), the projection device adapted to be handheld (it is considered that the projection device is capable of being handheld).
Regarding claim 2, said tracking element further comprises a fiducial marker array (Figure 1).
Regarding claim 3, said fiducial marker array further comprises a plurality of passive or active markers (paragraph 94).
Regarding claim 20, AMIOT et al. discloses a robotic surgical system for using the device of claim 1 (paragraph 58) comprising: a surgical robot (20) comprising: a movable base (21, paragraph 65), a manipulator arm (23) connected to the movable base, an end-effector (26a) located at a distal end of the manipulator arm, and a force sensor (paragraph 65, located in area 24) positioned proximal to the end-effector for sensing forces experienced on the end-effector (Figure 1); a computing system (CAS controller); and a tracking system (70) in communication with said tracking element connected to said projection device.


Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (U.S. Patent No. 5792147).
Evans et al. discloses a projection device (8) that is capable of projecting one or more points on a patient's bone to refine registration of the patient's bone (Figure 2, (column 4, lines 20-25), said device comprising: a light emitter (column 4, lines 18-20) that projects the one or more points on the patient's bone (Figure 2); and a tracking element (24), the projection device adapted to be handheld (it is considered that the projection device is capable of being handheld).
Regarding claim 2, said tracking element (24) further comprises a fiducial marker array (Figure 1).
Regarding claim 3, said fiducial marker array further comprises a plurality of passive or active markers (Figure 4).
Regarding claim 6, the device further comprises a probe tip (tip of probe 22) that contacts the patient's bone to designate a position of a point projected on the patient's bone.

Allowable Subject Matter
Claims 7-9, 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 101 rejections set forth and in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a hand-held projection device having a light emitter that projections one or more points onto a bone, a tracking element, and a probe tip such that the light emitter is positioned laterally offset from the projecting device so that the one or more points are projected at the prob tip. 
Furthermore, the method of using the device is not disclosed. The method comprising obtaining pre-operative bone data, digitizing a first set of points with a digitizer prove to yield a first set of points, registering the patient’s bone, projecting a second set of points directly onto the patient’s bone using the device as claimed and digitizing the second set of points. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/Primary Examiner, Art Unit 3775